47 N.Y.2d 847 (1979)
Gasoline Expwy, Inc., Appellant,
v.
Sun Oil Company of Pennsylvania et al., Respondents.
Court of Appeals of the State of New York.
Argued May 2, 1979.
Decided June 5, 1979.
Ruth Peres for appellant.
David E. Weisberg for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG.
Order affirmed, with costs, for reasons stated in the memorandum *849 at the Appellate Division (64 AD2d 647). Question certified answered in the affirmative.